Indication of the country of origin of certain products imported from third countries (debate)
The next item is the report by Cristiana Muscardini, on behalf of the Committee on International Trade, on the proposal for a regulation of the European Parliament and of the Council on the indication of the country of origin of certain products imported from third countries - C7-0048/2010 -.
Madam President, Commissioner, ladies and gentlemen, many of the European Union's main economic and trading partners have, for some considerable time, been applying domestic rules requiring indication of origin for imported goods.
In 2005, the European Commission proposed a regulation aimed at putting the European Union on an equal footing with these countries, requiring a certain number of manufactured goods imported into the European Union to include a denomination of origin. This regulation will help offset an imbalance suffered hitherto by European consumers who, compared to citizens of countries outside the EU, do not have the right to choose what they buy in the full knowledge of its provenance. A democratic right, which presupposes freedom of choice and, hence, the right of knowledge, is therefore compromised.
The regulation makes up for a situation of inferiority for EU citizens and also proposes anew the legitimate right to reciprocity. It is a regulation requested by many consumers' associations and supported by many business associations. Production in Europe will never be able to recover if our producers are not given the same guarantees as other countries in which a regulation on origin marking for products is already in force.
European producers - who rightly have to comply with many obligations imposed by the European Union in order to guarantee product quality and safeguard consumers and who, in order to export, are obliged to identify their products with a mark of origin - are suffering from unfair competition from producers in third countries who can export their goods to Europe, concealing the provenance.
Today, European small and medium-sized enterprises, in whose favour a resolution was approved during the last legislature on 5 February 2009 addressing the problems encountered in enabling them to internationalise, continue to encounter difficulties because they suffer from unfair competition from those non-EU producers that can export to Europe without an origin mark and European consumers are denied their right to an informed choice.
In order for the free market to be just that, it must be based on fair competition and be built on clear, shared and applied rules. This is why the approval of this regulation will finally remove this democratic deficit and unfair competition still present in Europe, which damages consumers first and foremost.
The regulation has been approved by the European Parliament's Committee on International Trade with a large majority of 19 votes in favour and 3 votes against. The European Parliament has already expressed its support during the last legislature with a written declaration voted through with a full majority and, in the current legislature, with a vote on a resolution which obtained 529 votes in favour out of 593 votes cast. It is truly surprising that today, some fellow Members who signed the written declaration and voted in favour of the resolution in November 2009 have moved an amendment intended to reject the regulation.
With great calmness, I feel I can say that those who are against the proposal do not wish to give European citizens the same rights as Chinese citizens.
Member of the Commission. - Madam President, honourable Members, tonight we are discussing a legislative proposal which the Commission tabled in 2005 concerning the indication of the country of origin of certain products imported from third countries - the 'made in' regulation.
I would like to thank the rapporteur, Mrs Muscardini, for her dedication in support of our proposal and for her hard work. I wish her much success in carrying it further through the legislative process.
2005 was long before the entry into force of the Lisbon Treaty and, therefore, long before this House received equal legislative powers regarding trade policy, but the lack of legislative powers did not prevent the European Parliament from twice expressing its support for this proposal. Despite our consistent efforts, there has been no progress towards adoption in Council.
Now that we are under the Lisbon Treaty, I am pleased the European Parliament can play its full role in relation to this proposal. I say this because the EU needs to adopt legislation on origin markings for certain goods from third countries. Today, the EU does not require origin marking: products can bear an origin mark provided that this does not mislead the consumer, in line with the EC Directive on unfair business practices of 2005.
The purpose of our proposal is to introduce a compulsory marking of origin on imports of certain products and to establish clear rules on how origin shall be established. The objectives of our proposal are clear - to enable consumers to know the origin of the goods and to ensure transparency according to a single standard by which origin is determined. Of course, information on origin does not cover everything the consumer may want to know about a specific product, but has the benefit of being useful and clear.
Secondly, being better informed, consumers will then be free to decide what to purchase according to their preferences. Incidentally, our proposal can also contribute to reducing the incidence of fraudulent or misleading origin marking. It is limited in scope, applying to goods such as leather, textiles, footwear and glassware, and it would not apply to sectors like electronics, ICT equipment, chemicals, machinery, cars, etc.
Among the product categories covered, there are products for which information about origin is particularly important: those that are destined for the final consumer. One of the amendments adopted by the Committee on International Trade clearly refers to this condition, which I find positive. Of course, we will need to ensure consistency between this principle - namely 'goods for final consumers' - and the actual products that will ultimately be covered by the regulation, as detailed in its annex.
I will not deny that origin marking has a cost for traders and exporters to the EU. The cost will notably depend on the production processes and technical marking rules. Therefore, it is important to keep these costs to a minimum. The Commission would be in charge of drafting the rules regarding the modalities of the marking, and will pay the utmost attention to minimising costs by relying on international practices, consulting with Member States and all the industries and traders involved.
Setting this proposal in a wider context, other large trading partners - like the US, Canada, Japan and China - have long had such schemes in place. We are therefore able to draw useful lessons from the experience of others.
In conclusion, I underscore the Commission's determination to work closely with Parliament in order to have this proposal adopted and to have an efficient, accurate and cost-effective scheme for origin marking.
Mandatory origin marking, or the use of the words 'Made in', means that goods imported into Europe from outside the EU are to be labelled with the country they come from. In my opinion, this is a proposal that belongs in the last century, when something that was manufactured in Sweden, for example, also consisted of parts originating only from Sweden. However, in this proposal, it is as if world trade, globalisation and global supply chains have been disregarded.
One of my favourite examples is this shirt that I am wearing. It is made of cotton from Egypt, which was woven into cloth in Italy. It was designed in Hong Kong and finally sewn together in China. I think that a much better description than 'Made in China', which it would probably receive under this regulation, would be 'Made in the world', to quote Pascal Lamy, former Commissioner and current Director-General of the WTO. That is what the world looks like today.
This is not a proposal that provides better information. I believe that, on the contrary, this is a proposal that creates new barriers to trade and makes trade more difficult, and it is perhaps even protectionist. That is precisely why this type of regulation is prohibited within the EU. On the internal market, it is not permitted, for example, in Sweden to demand that articles imported from Germany be labelled with where they come from. It is true that many of our trading partners, the United States for example, have this type of regulation. The United States introduced such a provision in 1930, but this is not, of course, something we should imitate. We all know that the 1930s were one of the darkest decades in the history of world trade. Instead of introducing trade regulations from the previous century, creating new trade barriers and obstructing world trade, I think that we should do the opposite. In order to get ourselves out of recession, we should facilitate trade. My message to the Commission is therefore: rework the proposal and do it right! I will vote against this proposal tomorrow and I am certain that several of my fellow Members will follow my example.
Madam President, Commissioner, ladies and gentlemen, I am always very happy to speak after Mr Fjellner, as I am always sure that I will not be in agreement with him.
First, I should like to thank our rapporteur as well as all the shadow rapporteurs and, in particular, my friend Mr Susta, for their excellent work and their good cooperation on this text, which will finally enable a system of compulsory marking of origin on certain products imported into Europe to be introduced. I should like to thank you too, Commissioner, for your commitment.
Our vote tomorrow will, in fact, be the first stage in the introduction of this regulation, which dates from 2005, and which the European Parliament has always supported and called for. Origin marking is an important step towards transparency and information, which we must constantly improve in favour of European citizens.
Indeed, European consumers rightly want to know what they are purchasing, where the product comes from and under what conditions it was produced. They are therefore demanding to be able to consume in a more informed and, hence, responsible way.
With this new regulation, we are responding to this demand, because our citizens will be better informed, in particular, of the social and environmental conditions under which the goods they purchase are produced. Contrary to what some people want to believe, the consumer is also a citizen, who agrees to pay more for quality European production, because this legislation is also essential for European companies, whose production is associated with a reputation for quality and high production standards.
For those companies that have chosen to maintain production safeguarding know-how and employment in Europe, this regulation will re-establish a level playing field with our third-country trading partners. The text resulting from the vote of the Committee on International Trade is balanced, which is why, when it is voted on in tomorrow's plenary, I call on the Members of this House not to call this balance into question and to support this text by voting overwhelmingly in favour of it.
Madam President, Commissioner, ladies and gentlemen. Madam President, if you were to visit the Ponte Rialto in Venice - perhaps with Commissioner De Gucht - and wanted to buy a pair of shoes advertised as Italian, a tie, a traditional mask or a glass from Murano, there is a chance you will be ripped off, realising that the product purchased was not made in Italy at all, but in some country in Asia.
I believe that the proposed regulation under discussion is beginning to inject some order into an ever more confused global market. It seeks to protect the consumer - including you Madam President, and Commissioner De Gucht, if you go shopping on Venice's Ponte Rialto, or elsewhere - as well as the European industries that have not relocated (whilst those that have will be penalised by this regulation). Above all it will correct the asymmetry on the trade markets, which sees Europe as the only large area lacking a regulation on compulsory origin marking.
This is not a protectionist proposal; in fact, I find it to be very balanced. It only applies to a limited number of products, to the final product destined for the consumer, and - as far as my group is concerned - it is a 5-year pilot project because we shall support the amendment with the sunset clause. In addition, we also introduced in committee - through an amendment of my own - a provision that aims to avoid any excessive bureaucratic burden that would harm businesses.
If the vote tomorrow is satisfactory, it will mean that one stage has been won, but it will not be a conclusive victory. We shall then need the full support of the European Commission in our dealings with the European Council. The Commission has already been full of suggestions and very cooperative, for which we are grateful, and this is a reason why we must continue to work together. I am sure that in five years, we shall be satisfied by the result we have obtained.
Madam President, ladies and gentlemen, I should like to thank the rapporteur for the good work she has done. We need to be better informed about the origin marking of the products we purchase. EU law also provides for penalty measures in the event of violation ...
I am sorry, there is a problem. I will speak later.
(The speaker stops and then resumes at the invitation of the President)
We need to be better informed about the origin marking of the products we purchase. Community law also provides for penalty measures in the event of violation and of consumers being misled on origin. The European Court ...
No, it is not working. I am sorry.
(The speaker stops again)
I understand why the proposal was submitted, but I do not agree with the reasons for submitting it. I think that the current globalised world hardly allows one to determine the country of origin; in the end, a guarantee of the quality of this or that product is far more important than its trademark or country of origin. We also need to note that this proposal does not deal with the protection of trademarks or protective labels, and also cannot be of any help in protecting trademarks or protective labels. The fact that it will lead to an increase in the specific cost of a product and, therefore, probably also to an increase in the price of the product, has already been mentioned here by the Commissioner. In the end, the fact that the proposal only relates to certain products - which has been mentioned several times here - could even be described as something like product-based or geographical discrimination.
I would therefore argue here that we should stick with voluntary labelling, because in the end, where consumers put enough added value on such labelling, the majority of EU producers already use this labelling on a voluntary basis. The European Union is very often criticised for excessive regulation, for passing far too many laws that burden the economic environment. Therefore, I ask, at least in this case, that we do not contribute to the further burdening of the legal and economic environment in the European Union.
Madam President, Commissioner, I, too, would like to thank Mrs Muscardini for the work that she has done on this report and the shadow rapporteurs for their constructive cooperation.
My group welcomes the approach of providing more transparency for consumers in relation to the origin of products, and supports the road map, as Mr Rinaldi described it, to a stage victory. In fact, we would prefer further information to be made apparent, such as information on products' ecological 'footprints', on whether workers' rights are observed in the manufacturing process or on the equitable sharing of profits by producers and workers. At the same time, we do not believe that this extended wish list belongs in a regulation on the indication of the country of origin, as the name of the country on its own does not provide any reliable information in this regard. Let us take the example of India, where child labour is prohibited. While there are black sheep amongst the companies there, the vast majority do comply with the law. In a European regulation, we therefore have to take into consideration the fact that neither competitors nor nationalists can drag the name of an entire country and its products through the mud.
We advocate the development of certification systems. Fair trade labels represent a model to follow here, and these should now be further developed with EU support. Additionally taking account of low carbon production methods and humane working conditions would enable us to incorporate modern challenges. I call on the Commission to take steps to initiate an additional regulation in this direction.
Allow me to add one more thought. A consistent introduction of the 'Made in' provision also has a part to play in solving complicated political conflicts; for example, the unhindered access of 'Made in Palestine' products to the EU market, which would deliver the chance of autonomous economic development in Palestine.
on behalf of the EFD Group. - (IT) Madam President, ladies and gentlemen, the European Parliament will tomorrow vote on origin marking, on which basis - as the tabled amendments stand - the origin mark would have to be applied to goods for final consumption and goods for the end consumer.
This last definition could cause a serious chain reaction because it does not include semi-finished and intermediate products which - having been produced in non-EU countries - with a final and perhaps insignificant final processing upon arrival in Europe, could be passed off as goods made in a Member State. In this way, the consumer would not be fully informed of the real origin of the product whilst big industries would be incentivised to relocate to non-EU countries, thereby increasing their earnings many times over for their own interests alone, impoverishing our industrial districts.
For these reasons, we tabled some amendments aimed at extending this definition to semi-finished and intermediate products as well, so as to guarantee transparency and traceability of products imported from third countries, along the lines of Italy's Reguzzoni law, which fully respects consumer rights. My fellow Members, this is truly the last chance we have to protect the manufacturing sector, in Italy and across Europe, which is one of the main drivers of the economy, unlike those few industrial giants that serve their own interests and not the good of the entire community.
Restricting rabid relocation, counterfeiting and the exploitation of labour must continue to be one of the aims of the European Parliament. If we vote through the regulation tomorrow as it stands, we shall be throwing away a big opportunity along with our efforts and, above all, those of millions of workers at small and medium-sized enterprises who will feel betrayed, together with all consumers who trusted in us to make a responsible choice. The battle we are fighting is not against anyone, but for work, business, our workers and all European citizens.
Madam President, we live in challenging economic times and many small businesses feel burdened with EU red tape and its associated cost. I believe that, first and foremost, this House and the Commission should be looking at ways to alleviate the financial burden of the red tape that we insist upon here.
In respect of this proposal, we need to strike a balance between the opening-up of markets for European products and ensuring the quality and safety of imported products. I must say, however, that I do see merit in third-country labelling when it comes to food products. I know they are not covered by the scope of this proposal, but many of Northern Ireland's farmers feel let down when they work hard to meet the requirements laid down by Europe, and then have to compete with those who do not have to meet the same standards.
I hope the Commissioner will take note that those of us who represent rural and agricultural-based communities have not forgotten the resumption of talks with Mercosur countries, and we hope that he is not prepared to sacrifice our agricultural industry for further markets. This place has a habit of taking legislation too far, and I fear that this is what is happening in this particular case.
(DE) Madam President, first of all, I would like to thank Mrs Muscardini for her hard work, particularly in view of the controversial issues, some of which have already been discussed. I am convinced that European consumers need to have this matter explained to them. I am also of the opinion that it must be our goal to protect the citizens of Europe from products that are dangerous and harmful to health. End users should know what raw materials are used, how these are obtained, where and how they are processed and what social and production standards apply in the relevant countries. The goal is clear, but we need clarity on how we intend to get there. Unfortunately, the current version of the proposed 'Made in' provision tell us nothing about the actual origins of a particular commodity.
I should like to illustrate this with an example: Uzbekistan is the world's third largest exporter of cotton. Ninety per cent of the harvest is picked by hand, most of it using child labour. The gathered cotton is then shipped to Vietnam, where it is processed. According to the Commission's current proposals, the textiles now imported into the EU from Vietnam should be labelled 'Made in Vietnam', but what about the transparency for the European consumer? Nobody knows where the raw materials come from and how they have been obtained. The level of information is quite inadequate.
The European Consumer Centre in Austria has published an up-to-date analysis, which indicates that the world's leading and most prominent textile businesses are unable to guarantee that raw materials from state-sponsored companies involving child labour are not used in their production. A 'Made in' provision of this kind, which excludes raw materials from the production process, clearly misjudges the requirements of European end users. I am in favour of more truth in product labelling and therefore oppose this proposal from the Commission.
(IT) Madam President, Commissioner, ladies and gentlemen, I should like to thank the rapporteur, Mrs Muscardini, and all the shadow rapporteurs with whom I have worked on this issue, which is extremely important for us. I hope that tomorrow, the European Parliament gives the same strong backing to the legislative resolution that it gave in July 2006, with the written declaration of 2008, and the favourable vote on the resolution of 2009.
We are preparing to adopt a measure that should protect the consumer, informing him or her of the origin of products for a more general purpose, which renews equality of opportunity in international trade and reciprocity between the European Union and its main competitors. It does not add costs for businesses in third countries, which are already obligated to mark their products in all our competitor countries in the world and in many others. Nor does it create any burdens for the European distribution system which, indirectly, without costing the public finances anything, favours the return to Europe of significant production, slows business relocation and also contributes to the fight against counterfeiting.
It is a combination of very obvious advantages, which cannot be halted by calling perhaps for further measures because here, it really is the case that the best is the enemy of the good. We must come to the end of a process that began seven years ago, showing our concern for the interests of our businesses - above all, in this time of crisis and unemployment - but also for the potential for a trade system regulated so as to provide reciprocity, consumer protection and correct information which could be further developed in terms of traceability.
If this measure is not voted through by Parliament, there will be trouble. I should like to thank the European Commission once again and all those who wish to support this measure, because it is helpful for European citizens and for world trade.
(FR) Madam President, my apologies, ladies and gentlemen, I should like to thank the rapporteur for the good work she has done. We need to be better informed about the origin marking of the products we purchase. EU law also provides for penalty measures in the event of violation and of consumers being misled on origin.
The European Court of Justice decrees that the Commission ...
No, I am sorry, there is a problem, I am going to record it in the Minutes.
(The speaker stops)
(FR) Madam President, the miracle of free trade and of free and undistorted competition means that a consumer who purchases a knife labelled Laguiole in the Aveyron, its region of origin, has a 90% chance of acquiring a poor quality blade made in China or in Pakistan, one of many examples. It is a real labelling con.
If we really want to safeguard and develop industrial employment in the European Union, if we want to avoid misleading European consumers and to protect their health, if we want to prolong the social and environmental acquis of our societies, there is an urgent need to make the origin marking of manufactured products compulsory, even if it means encroaching on the ultraliberal founding dogmas of Europe. This marking must be serious and not a form of deception which entails presenting a product as having been 'made in Europe' when it is, in fact, nothing more than an assembly of parts from all over the world, with only the label having been 'made in Europe'.
The customs services and ministries of justice of the Member States will then need to be given all the means of control and law enforcement to implement strong legislation on the marking of origin and the country of origin.
(SK) Thanks to an open trade policy, our citizens can buy products made all over the world. More often than not, however, they have no way of knowing where the product was made, where the materials from which it is made came from, and what technological procedures the manufacturer used for its processing.
At the same time, the maximum amount of information the consumer can have about a product is a basic pre-condition for good decision making when choosing goods. To this day, our European citizens have no right to elementary information about products, something which has been routinely available not only to the citizens of the United States since 1930, but also today to the people of China, Japan, Canada, India, Mexico and other countries.
This is why I believe it is time the European Union adopted a norm which will protect European consumers regardless of the particular interests of large distribution chains or certain interest groups, and require suppliers to mark goods imported from third countries with the necessary information about their origin. In this way, our consumers will be provided with an important source of information when deciding which goods to choose, while third country manufacturers will not be substantially affected in any way because they have long been indicating the origin of their products to other countries.
However, it will be important to think through the mechanisms of the uniform application of sanctions and penalties for the violation of this legislation by any Member State in order to prevent manufacturers from seeking a point of entry to the common market of the European Union which is not properly safeguarded by sanctions, thereby avoiding compliance with the regulations. I firmly believe that introducing an effective system for marking the origin of products from third countries will be extremely beneficial both to our European consumers and to compliant manufacturers.
(CS) Czech glassmakers, textile manufacturers and shoe manufacturers have, for a long time, been coming to me and calling for transparency on the origin of products. They must compete with imitations of unknown origin which are parasitic on the European Union market. We are mostly talking about poor quality and often harmful goods. In addition, information on where textiles, shoes, glass, jewellery or pharmaceutical products are produced is not classified information, nor does it constitute protectionism or a barrier to free trade, as liberals are labelling it. On the contrary, the free market and fair competition work well only if consumers can make good and free decisions on the basis of information and experience.
I fully support the rapporteur, Mrs Muscardini, and I appreciate her contribution to achieving a compromise, which I hope will enable us to adopt the proposal tomorrow. I understand that, particularly in northern countries, where traditional products have been replaced by imports from other countries, such regulation may be regarded as unnecessary bureaucracy. However, let us compare the adoption of the regulation with our competitors in the USA, Canada, Japan and China, where 'made in' is obligatory. Like the previous speaker, I want to say that it is necessary for the Commission to propose at least minimum standards for penalties, and to ensure that the rules will be followed consistently across the Union and that third-country exporters will not give preference to certain countries because of lower or no sanctions. We owe this to our citizens.
(DE) Mr President, Commissioner, ladies and gentlemen, during a recent delegation trip on behalf of the Committee on International Trade, I had the pleasure of visiting a number of production sites in Europe, small enterprises that are forced to operate in very difficult conditions: I witnessed superior quality, fair wages, good working conditions and a rational working atmosphere. This is a direct result of our traditions and European legal order. However, there are plenty of countries where such principles do not exist, where working conditions are poor, and where no guarantees exist for workers. I believe that, at the very least, European consumers must be able to recognise in future whether the products they are buying come from a particular country where basic principles do not apply. This is something that will be required in future thanks to the directive that Mrs Muscardini has so efficiently prepared. Accordingly, we should agree to the proposal.
To those businesses that have moved their production abroad for their own convenience and in order to avoid bureaucracy, and which are now complaining, I would say: you have only yourselves to blame!
(IT) Mr President, Commissioner, ladies and gentlemen, Europe could not escape from this duty: this is the way we can and have had to react. I should like to thank Mrs Muscardini for the tenacity of her work and all the other fellow Members who have worked on this issue.
With regard to the traceability of goods from non-European Union countries, I believe that it is right that consumers know the provenance and the origin of products in order to safeguard their health and their freedom, extending this to semi-processed goods in which the supply chain is indicated. With regard to competitiveness, the lack of a regulation of this kind undermines the right of European citizens and consumers and prevents the proper functioning of the market, which, to be free, must have common and shared rules, without disparities or unfair competition.
With regard to the safeguarding of small and medium-sized enterprises and their national products, it is not the big companies that need such protection. Indeed, I believe that they absolutely do not need it seeing as they travel the world with their brands. Furthermore, we must promote the specialties and traditional excellences of our countries, relaunch the European economy and guarantee the respect for the rights of workers in social, environmental and productive terms.
Mr President, Commissioner, I wonder what we have to fear by telling the truth and aiming to establish rules that are equal for all. We must try not to be cowed, making use of the European ordinary legislative procedure, and prevent the Council from always imposing its will. Hence, let us try to make this step a reality by supporting the regulation in question. For the rest, let us wait and see.
(ES) Mr President, the regulation that we are debating today is of vital importance for the future of the cutlery and similar products sector, which, in my region - Don Quixote country, specifically, Albacete - represents not just the survival of more than 8 000 jobs but also part of its identity and future commitment to craftsmanship as a source of employment.
The 'made in' stamp on knives has been demanded for some time by social groups such as Aprecu, and the government of Castilla-La Mancha has been fighting for it with the unanimous support of its regional Parliament.
Origin marking is not interventionism; it is a commitment to transparency in the commercial rules of play and in the fight against unfair competition. It means increasing the capacity of consumers to make decisions by choosing a product because they are taking into account not only its final price, but also the mark of quality of the place of origin or the social conditions in which it is produced. Above all, it will represent a new possibility of optimism for many people who are having a difficult time, but who today are feeling that we have not been indifferent in terms of backing fairer trade, while, at the same time, giving added value to those who, as well as producing, do so while respecting social rights and the better conditions of European workers.
I would therefore like to thank the rapporteur and Mr Menéndez del Valle for their social conscience in this matter that is so important for my region.
(SK) First, I would like to compliment Mrs Muscardini on her approach to the report and the hard work she has invested in it. The European Union is neither the first, nor the second or third, to request that its citizens be informed about the origin of a product they purchase for their needs or consumption.
The US, Canada, Japan, India and many other countries have long been providing this right to their citizens. This is in accordance with the regulations of the World Trade Organisation. So the question is why have we not yet found a compromise? All of us agree on the need to inform the consumer citizen. However, it is also true that the indication of the country of origin, that is, the 'made in' provision, may be potentially misleading because globalisation in industry means that the end product is composed of parts made in different countries. Therefore, were we perhaps to add another label to that of 'made in', such as 'processed in' or 'assembled in', we might arrive at a broad agreement more easily. The greatest obstacle, which is the fear of providing incorrect, incomplete or misleading information, would thus be removed.
In conclusion, I would like to express the hope that here in the European Parliament, to which the Treaty of Lisbon has granted greater authority in this very area, and led by the rapporteur, Mrs Muscardini, we will find common solutions which will help our citizens to make better and, most importantly, freer choices.
I would like to apologise, sir, for disturbing you. The next item is the immediate comments. There are six of these, so we are able to give the floor to each one.
(IT) Mr President, ladies and gentlemen, all citizens have realised the global scale of the ongoing economic crisis and we believe that they are aware of the importance of adopting common rules to avoid causing distortions in the market and dangerous reductions in trade.
The European Union has acknowledged the need to inform citizens clearly about the products circulating within their borders and efforts have been made in this vein, bearing in mind the interests of both the Member States and citizens. While the interests of the first group entail promoting their resources without being protectionist, citizens are concerned with always knowing the provenance of each product, even at the expense of waiting some time for this regime to be applied to all categories of goods.
We want the European Union to speak with a single voice, at the same level as all the other voices that express themselves strongly in international markets. So, tomorrow, we will support the report on the indication of the country of origin of certain products imported from third countries, urging the European Council to do its part to conclude this legislative journey, which has now lasted for six long years, as well as possible.
(IT) Mr President, Commissioner, ladies and gentlemen, five years after the proposal for a regulation, tomorrow, we finally come to the vote on compulsory origin marking for some products imported from third countries. Over the years, the European Parliament has affirmed on numerous occasions the need for a rule that gives consumers the right to have correct information on the provenance of products, thereby facilitating a more aware choice.
Our products are often the victims of counterfeiting and misleading markings. This regulation could contribute to giving European businesses greater guarantees and recovering competitiveness on an international level. I hope that Parliament sends a strong signal, approving by a very wide majority the report by Mrs Muscardini, whom I thank, together with the shadow rapporteur, Mr Susta.
(DE) Mr President, in the agricultural sector too, consumers are entitled to detailed and unambiguous information about the origin of the products sold in the European Union. By this means, we can enable them to make well-informed, deliberate purchasing decisions.
However, the long-term goal must be that our high product and security standards in Europe should also apply to imported products to be sold in the European Union. This is not a question of trade restrictions, but rather, on the contrary, aims to establish equal competitive conditions as a decisive prerequisite for fair global trade. Unfortunately, the motion for a resolution presented by the Commission will not achieve this aim.
(IT) Mr President, ladies and gentlemen, we enthusiastically support this regulation, and should like to thank the rapporteur Mrs Muscardini, as well as Mr Susta and Mr Rinaldi. I, too, am of the belief that this measure represents an intermediate step. We must decide whether or not it is right that, when buying a product, a consumer knows where it has been made. We feel that it is right. This is a regulation that works towards transparency and the protection of consumer rights. It matters little to us right now if, in order to protect the rights of transparency and clarity for consumers, some business that has relocated finds itself penalised in some way.
I listened carefully to the words of my Swedish colleague, Mr Fjellner, who hails from Stockholm, to whom I feel the need to respond that I would like to have the confidence to go to his country to buy a typical Swedish-made suit in the certainty that it really was made in Sweden. This is because it could have the brand of a Swedish business even though it has been produced by a small manufacturing business, perhaps located 10 kilometres from my house. I should feel quite a fool if I went all the way to Sweden to buy something that was produced in my local area.
Therefore, I welcome the mark of origin if it gives transparency and the chance of clarity and knowledge for consumers and, finally, a minimal response to the great many businesses that have had the courage not to relocate and have been crushed by unfair competition.
(PT) Mr President, we have advocated and evaluated the possibility that origin marking should exist, because we see it in every sense as an instrument for defending jobs in European industry, not least in small and medium-sized enterprises (SMEs); as an instrument against social and environmental dumping. An important instrument, but only that: an instrument. It is not - and let us not delude ourselves about this - a panacea. It is not the magical, universal solution for tackling the tragic consequences resulting from the liberalisation and deregulation of world trade; for tackling the terrible damage that results from this deregulation.
Some of those who have benefited from this liberalisation are the same people who have always been opposed to origin marking: Europe's large importers and distributors. For our part, we will continue to fight the protectionism from which these interest groups have benefited against the common good and to the detriment of thousands of SMEs in Europe, and of the workers, their rights and their salaries.
We must seriously tackle issues linked to production and processing that cover different geographic areas, but these issues can be overcome, and they must be resolved in the most transparent and informative way possible.
Mr President, I would like to say to my colleague, Mrs Muscardini, that - in the words of Shakespeare - you have done the state some service, because for too long we have been like a fairy godmother to the world, spreading our generosity far and wide, and being treated like a fairy in return. We have seen that in Copenhagen, and we see it in the United Nations, but thankfully tonight, we will begin to fight back and establish a level playing field for our consumers and for our manufacturers.
It actually makes no sense whatsoever that goods can come into the European Union from third countries without some indication of where they came from. I would like to see this going much further. My colleague, Mrs Dodds, said that she would like to see it extended to agriculture and this is at least a first step. We need to help our consumers to make choices, to know that the choices they are making are correct ones, that there is no counterfeiting, and there is fair play for everybody.
So, well done to my colleague, Mrs Muscardini. We are on the road at last.
Member of the Commission. - Mr President, I notice there is much support across Parliament for the proposal, so I will not go into many of the remarks which have been made because most of them support the Commission proposal and the Muscardini report on it.
Let me just say with respect to the rules of origin that this is a very stabilised regime. These rules are very stable indeed and they are well known, because it is on the basis of these rules of origin that customs duties are paid when products come into the European market. In fact, our proposal fully relies on them. There can be no misunderstanding about that.
The second remark I would like to make is about an amendment introduced by Mrs Muscardini, which, in fact, proposes that this 'made in' regulation would be a kind of pilot project that would be evaluated after a four-year period and perhaps changed. I consider this an amendment worth supporting, because I imagine that it will enhance the chances that this proposal has in the Council.
The reason why this proposal dating back to 2005 is not EU legislation is simply that the Council does not buy it. It has refused it until now, but the proposal by Mrs Muscardini to make a pilot project out of this for a five-year period, with an evaluation after four years, is a very good step in the right direction. That is why the Commission can accept the amendment proposed.
Mr President, ladies and gentlemen, I should like to thank the Commissioner for the consideration he has shown for the proposals that we worked out in committee. It has been a long job, with difficult mediation, but we tried to bear in mind the needs of all. Above all, I should like to thank the shadow rapporteurs, Mr Susta and Mr Rinaldi. We were able to present a text which, in its entirety, encompasses the majority of problems that were presented to us.
I should also like to thank my fellow Members who this evening have, in the great majority, expressed their support for the regulation, but, above all, for greater democracy and respect of consumers and European citizens. I hope that tomorrow, the vote can finally get a new phase of the European Union under way; a phase which, on the one hand, will see the reaffirmation of the political will of the Union and, on the other, the reaffirmation of the right of European citizens to be informed and participate in choices that the Union will make
It has been a long work of compromise and I really am amazed that there are still some fellow Members, representing several countries, who prefer to consider rejecting the regulation rather than guaranteeing their countrymen and women the same rights enjoyed by all Chinese, Indian and United States citizens, and so on.
I hope that the night brings counsel and that each of us remembers that one day, we shall be asked to explain what we have done well, what we have done badly, and what we have not done at all. Today, we must finally act with the ability to understand what the world represents for us. Freedom and democracy are defended by knowledge.
The debate is closed.
The vote will take place on Thursday, 21 October 2010.
Written statements (Rule 149)
I would like to express my full support for the report on the introduction of country of origin labelling for various products imported from third countries. Mrs Muscardini's proposal solves the previous absence of European legislative standards in this area. The requirement to indicate the origin of products may contribute to the equalisation of conditions on the world trade market, because similar protection for domestic products is also insisted on by various global economies, such as the United States, Canada or Japan. Protection of this type accordingly helps goods produced in the European Union to be more competitive with goods from third countries. Indicating the country of origin also contributes to the preservation of traditional production methods, typical product characteristics and quality. This type of protection of European products will also have a positive effect on maintaining employment in all Member States. I would also like to state that indicating the country of origin increases consumer awareness and transparency when deciding to buy specific products, and prevents possible fraudulent claims about the origin of products or counterfeiting.
Information about the origin of the products available on the EU market is very important for all consumers. Indicating the country of origin allows citizens to make informed choices when they buy a particular product, and enables them to avoid the health and safety risks associated with third-country products which do not meet quality standards. The regulations on origin labelling also give effective protection against counterfeiting and unfair competition. It is important to define the detailed forms and procedures for origin labelling and to set penalties for breaching the provisions of the regulation.